NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


JAMES MICHAEL ALEXANDER,                    )
DOC #680137,                                )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-1675
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed August 30, 2019.

Appeal from the Circuit Court for
Pinellas County; Nancy Moate Ley, Judge.

Howard L. Dimmig, II, Public Defender,
and Dan Hallenberg, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Helene S. Parnes,
Senior Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.

             Affirmed.



NORTHCUTT, LUCAS, and SALARIO, JJ., Concur.